
	
		I
		112th CONGRESS
		1st Session
		H. R. 3347
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To exempt any road, highway, or bridge damaged by a
		  natural disaster, including a flood, from duplicative environmental document
		  reviews if the road, highway, or bridge is reconstructed in the same
		  location.
	
	
		1.ExemptionThe reconstruction process of any road,
			 highway, or bridge that is in operation or under construction when damaged by a
			 natural disaster, including a flood, and reconstructed in the same location
			 shall be exempt from any environmental review under—
			(1)the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.);
			(2)sections 402 and
			 404 of the Federal Water Pollution Control Act (33 U.S.C. 1342, 1344);
			(3)the National
			 Historic Preservation Act (16 U.S.C. 470 et seq.);
			(4)the Migratory Bird
			 Treaty Act (16 U.S.C. 703 et seq.);
			(5)the Wild and
			 Scenic Rivers Act (16 U.S.C. 1271 et seq.);
			(6)the Fish and
			 Wildlife Coordination Act (16 U.S.C. 661 et seq.);
			(7)the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.), except when the reconstruction occurs in designated
			 critical habitat for threatened and endangered species;
			(8)Executive Order
			 11990 (42 U.S.C. 4321 note; relating to the protection of wetlands); and
			(9)any Federal law
			 (including regulations) requiring no net loss of wetlands.
			
